--------------------------------------------------------------------------------

Exhibit 10.3

Letter of Intent between
Xinjiang Hetian Xinlong Mining Co.,Ltd.
And
Huyana Ventures Limited.
Regarding the development of Dahongliutan (DHLT) Spodumene Deposit

Party A: Xinjiang Hetian Xinlong Mining Co., Ltd.
Party B: Huyana Ventures Limited.

Based on mutual benefit, through friendly negotiation, both parties have reached
following letter of intent regarding the development of Dahongliutan (DHLT)
spodumene deposit:

1. Parties:     Xinjiang Hetian Xinlong Co., Ltd. (Party A) is registered in
Hetian City of Xinjiang , People’s Republic of China.    

          Address: 54 Mo Road, Hetian City, Xinjiang, China
          Telephone number: 011-86-991-7733585
          Fax number: 011-86-991-8787839
          Legal representative: Gangyi Zhang
          Title: Chairman
          Nationality: Chinese.

      Huyana Ventures Limited. (Party B) is registered in British Virgin Island.
   

          Address: Suite 900-789 West Pender Street, Vancouver,
          British Columbia, Canada V6C 1H2
          Telephone: 1-604-893-8891
          Facsimile: 1-604-408-8515
          Legal representative: Xuxin Shao
          Title: President
          Nationality: Canadian

  2.      Both parties agree to set up a joint venture company (“Joint Venture”)
in Hetian City, Xinjiang, China based on Sino-foreign joint venture enterprise
law and related regulations. The joint venture company is a limited liability
company. The liabilities of both parties are the amounts in registered capital
contributed by both parties. Both parties will share the benefits, risks and
losses according to the ownerships in the Joint Venture.   3.      The Joint
Venture shall conduct the development and operation of DHLT spodumene deposit in
the areas that Party A has mining permit and the areas that Party A is planning
to apply for the mining permits. The business ranges of the  

--------------------------------------------------------------------------------


  Joint Venture are mining and processing of Spodumene, and comprehensive
utilization of other associated rare metals.   4.      The total investment and
capacity of the Joint Venture will be decided based on the feasibility study.
Party A will use its mining permit (No. 6500000532119), the mining permits for
which Party A is planning to apply, and current mining assets as its
contribution in the Joint Venture and take 20% of the Joint Venture. Party B
shall contribute all investment and take 80% of the Joint Venture. All
contributions made by Party B are in foreign currency.   5.      The business
period of the Joint Venture is 25 years starting from the date the business
license of the Joint Venture is issued. Through negotiation of both parties and
upon approval of Chinese authorities, the period can be extended.   6.      The
board of directors of the Joint Venture shall be decided based on the ownerships
and interests of both parties in the Joint Venture.   7.      After this letter
of intent is signed, both parties shall send their employees or consultants to
conduct preparation works. Party A shall provide related geology and current
mining operation information to Party B.   8.      There are two copies of this
letter of intent. Each party holds one.   9.      This letter of intent is
signed in Urumqi city of Xinjiang , China on May 21, 2005.   10.      The
contents of the Joint Venture and interests of both parties shall be subject to
the formal contract that will be signed through negotiation by both parties.  

Party A:  Party B:  Xinjiang Hetian Xinlong Co., Ltd.  Huyana Ventures Limited 
54 Mo Road, Hetian, Xinjiang  900-789 West Pender Street    Vancouver, BC   
Canada V6C 1H2  Tel: 011-86-991-7733585  Tel: 604-893-8891  Fax:
011-86-991-8787839  Fax: 604-408-8515    Signed by its representative  Signed by
its representative    “Gangyi Zhang”  “Huangfu Jinghua”      Date: May 21, 2005 
Date: May 21, 2005 


--------------------------------------------------------------------------------